 



EXHIBIT 10.4

SHARE PURCHASE WARRANT OF MR. EDWARD LAUGHLIN FLANAGAN

This document is identical to Exhibit 10.3 Share Purchase Warrants of
Mr. William Albert Maligie, in its entirety with the exception of the following
terms:

Warrant No. ELF-12/98-001

Date if initial issuance: February 1, 1998

THIS CERTIFIES THAT, for value received, Edward Laughlin Flanagan — (hereinafter
called the “Holder”) of 4478 Garden Brook Drive, Chico, CA 95973 is entitled to
purchase from the Company during the Term of this Warrant at the times provided
for herein, the number of shares of Common Stock, par value $0.001 per share, of
the Company (the “Common Stock”) as specified herein, at the Warrant Price,
payable in the manner specified herein. The exercise of this Warrant shall be
subject to the provisions, limitations and restrictions herein contained.

SECTION 2. Exercise of Warrant.

      2.1   Right to Exercise. After the date hereof, the Holder may exercise
this Warrant, in parts indicated herein or portion thereof to purchase up to
250,000 shares of Common Stock subject to adjustment as provided in Section 5.
The Warrant Price shall be US$0.75 per share subject to adjustment as provided
in Section 5.

Added Section 2.2

      2.2   Vesting Period. The vesting period shall be varying for each one
third of the total Share Purchase Warrants and the number of shares available
for exercise at any time during the term of this warrant on or after the date
indicated shall be as follows:

                      i)
ii)
iii)     33.33% 33.33% 33.33%     83,334 shares
83,333 shares
83,333 shares   February 1, 1999
February 1, 2000
February 1, 2001

1